On Application for Rehearing.
PER CURIAM-
[3] We are asked to direct the court below to open the case to permit, the defendant to put in proof regarding a German publication of 1894. No satisfactory excuse is offered for not producing this proof in due time, and the defendant—which infringed, not ignorantly, or on advice of counsel, but under circumstances indicating a deliberate appropriation of the invention without claim of right—is in no position to ask extraordinary leniency. There may well be cases where, even under such conditions, the new proof makes the court’s error so clear that the case should be reopened; hut this is not such a case. While the new reference (if it passed the limits of mere suggestion or unsuccessful experiment) would be distinctly pertinent upon the issue of invention, and if properly proved in another case should receive careful consideration, it is not so demonstrative of error in the result already reached as to require its reception.
The motion for rehearing has been considered also in its other aspects, and is denied.